        Case 3:20-cv-00858-CCC Document 26 Filed 03/16/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCA SANCHEZ,              :                  CIVIL ACTION NO. 3:20-CV-858
                             :
              Plaintiff      :                  (Judge Conner)
                             :
        v.                   :
                             :
TREESMITHS, INC., d/b/a      :
TREESMITHS UTILITY ARBORIST, :
                             :
              Defendant      :

                                        ORDER

      AND NOW, this 16th day of March, 2021, upon consideration of the

report (Doc. 25) of Magistrate Judge Martin C. Carlson, recommending that the

court deny defendant’s motion (Doc. 8) to dismiss plaintiff’s complaint for failure to

state a claim for which relief may be granted, and it appearing that defendant has

not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that

failure of a party to timely object to a magistrate judge’s conclusions “may result in

forfeiture of de novo review at the district court level,” Nara v. Frank, 488 F.3d 187,

194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)),

but that, as a matter of good practice, a district court should afford “reasoned

consideration” to the uncontested portions of the report, E.E.O.C. v. City of Long

Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in

order to “satisfy itself that there is no clear error on the face of the record,” FED. R.

CIV. P. 72(b), advisory committee notes, and, following an independent review of the

record, the court being in agreement with Judge Carlson’s recommendation, and
           Case 3:20-cv-00858-CCC Document 26 Filed 03/16/21 Page 2 of 2




concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.       Magistrate Judge Carlson’s report (Doc. 25) is ADOPTED.

      2.       Defendant’s motion (Doc. 8) to dismiss plaintiff’s complaint (Doc. 1) is
               DENIED.

      3.       The stay of discovery imposed by the court’s order (Doc. 23) of October
               27, 2020 is LIFTED.

      4.       The parties shall meet and confer and, on or before March 30, 2021,
               submit to the court a joint proposed case management schedule in
               accordance with the court’s trial term calendar attached hereto.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
